ORDER
Considering the Motion for Interim Suspension for Threat of Harm filed by the Office of Disciplinary Counsel, and the response thereto filed by respondent,
IT IS ORDERED that the Motion for Interim Suspension be and hereby is denied. The ODC has not produced sufficient evidence demonstrating that respondent presently poses a substantial threat of serious harm to the public, as required by Supreme Court Rule XIX, § 19.2.
FOR THE COURT:
/s/ Catherine D. Kimball Justice, Supreme Court of Louisiana